COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-10-00445-CV


IN RE JAMES BELL JACKSON                                                RELATOR


                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                            MEMORANDUM OPINION1

                                     ------------

      Relator James Bell Jackson seeks a writ of mandamus compelling a

district clerk to file a motion Relator wants filed with the trial court. We dismiss

for want of jurisdiction.

      This court has jurisdiction to issue writs of mandamus against district and

county court judges, to issue writs of mandamus against a district judge acting as

magistrate in a court of inquiry, and to issue all other writs necessary to enforce

its own jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004). We do

not have mandamus jurisdiction over a district clerk unless such is necessary to

enforce our jurisdiction. See, e.g., In re Washington, 7 S.W.3d 181, 182 (Tex.


      1
       See Tex. R. App. P. 47.4, 52.8(d).
App.––Houston [1st Dist.] 1999) (mem. op.); In re Coronado, 980 S.W.2d 691,

692 (Tex. App.––San Antonio 1998).          Here, mandamus is not necessary to

enforce our jurisdiction. See Washington, 7 S.W.3d at 182–83. Therefore, we

dismiss Relator’s petition for want of jurisdiction.


                                               PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: December 30, 2010




                                      2